Exhibit 10.1
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE.  THE PRINCIPAL AMOUNT REPRESENTED BY
THIS NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.
 
ICONIC BRANDS, INC.
 
12% PROMISSORY NOTE
 
(non-negotiable)
 
 

 $100,000   December __, 2009

 
 
FOR VALUE RECEIVED, ICONIC BRANDS, INC., a Nevada corporation (the “Company”),
promises to pay to Double U Master Fund, L.P. (the “Holder”), the principal
amount of One Hundred Thousand Dollars and no cents ($100,000.00), or such
lesser amount as shall equal the outstanding principal amount hereof, together
with simple interest from the date of this Note on the unpaid principal balance
at a rate equal to twelve (12%) percent per annum, computed on the basis of the
actual number of days elapsed and a year of 365 days. All unpaid principal,
together with any then accrued but unpaid interest and any other amounts payable
hereunder, shall be due and payable on January __, 2010 (the “Maturity Date”).
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1. Event of Default.
 
(a) For purposes of this Note, an “Event of Default” means:
 
(i) the Company shall default in the payment of interest and/or principal on
this Note; or
 
(ii) the Company shall fail to materially perform any covenant, term, provision,
condition, agreement or obligation of the Company under this Note (other than
for non-payment) and such failure shall continue uncured for a period of ten
(10) business days after notice from the Holder of such failure; or
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) the Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; or (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for it or
for a substantial part of its property or business; or
 
(iv) a trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or
 
(v) any governmental agency or any court of competent jurisdiction at the
insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(vi) the Company shall sell or otherwise transfer all or substantially all of
its assets; or
 
(vii) bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings, or relief under any bankruptcy law or any law for the relief of
debt shall be instituted by or against the Company and, if instituted against
the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or
 
(viii) the Company or any of its subsidiaries that are a party thereto breaches
any covenant or other term or condition of the Security Agreement (as defined
below) (after giving effect to any grace period set forth in such Security
Agreement relating to any such breach); or
 
(ix) any lien created by the Security Agreement shall at any time fail to
constitute a valid first priority perfected lien on all of the collateral
purported to be secured thereby; or
 
(x) the Company shall be in material default of any of its indebtedness that
gives the holder thereof the right to accelerate such indebtedness; or
 
(b) Upon the occurrence of an Event of Default, the entire indebtedness with
accrued interest thereon due under this Note shall, at the option of the Holder,
be immediately due and payable without notice.  Failure to exercise such option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default.
 
2. Prepayment.  The Company may prepay this Note at any time, in whole or in
part, provided any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Miscellaneous.
 
(a) Reset of Warrant.  As further consideration for this loan by the Holder, the
Company hereby agrees to amend Section 2.2 of the Warrant issued to the Holder
on August 19, 2009 for the option to purchase 1,000,000 shares to provide:
 
        2.2           Exercise Price.  The exercise price per share of the
Common Stock under this Warrant shall be one penny ($0.01), subject to
adjustment hereunder (the “Exercise Price”).
 
(b) Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.
 
(c) Payment.  All payments under this Note shall be made in lawful tender of the
United States.
 
(d) Waivers.  The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
(e) Usury.  In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.
 
(f) Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought
 
(g) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing sent by mail, facsimile with printed
confirmation, nationally recognized overnight carrier or personal delivery and
shall be effective upon actual receipt of such notice, to the following
addresses until notice is received that any such address or contact information
has been changed:
 
 
3

--------------------------------------------------------------------------------

 
 
To the Company:
 
Iconic Brands, Inc.
Attn: Richard DeCicco, Chairman and CEO
1174 Route 109
Lindenhurst, New York 11757
(631) 991-3174
 
To Holder:
 
Double U Master Fund, L.P.
[insert address]


(h) Expenses; Attorneys’ Fees.  If action is instituted to enforce or collect
this Note, the Company promises to pay all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred by
the Holder in connection with such action.
 
(i) Successors and Assigns.  This Note may not be assigned or transferred by the
Holder without the prior written consent of the Company.  Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, permitted assigns,
heirs, administrators and permitted transferees of the parties.
 
(j) Governing Law; Jurisdiction.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.  EACH PARTY HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. FINAL JUDGMENT
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE
AND BINDING UPON EACH PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED
IN THE COURTS OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY
IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO PROMISSORY NOTE]
 


 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 
 
ICONIC BRANDS, INC.

 

 
By:                                                                
 
Name:
  Title: Chief Executive Officer

 
 
 
5
 
 
 
 
 
 


 